70 U.S. 332 (1865)
3 Wall. 332
MINNESOTA COMPANY
v.
NATIONAL COMPANY.
Supreme Court of United States.

*333 Mr. Buel, for the defendants in error.
*334 The court having examined the case, Mr. Justice GRIER now delivered its opinion, and after stating the identity of the present case with the former, what was decided in the former and involved in this, and the history as above given, expressed himself in behalf of the Bench as follows:
This is another, and it is to be hoped the last attempt to persuade this court to reverse their decision in this case.
Where questions arise which affect titles to land it is of great importance to the public that when they are once decided they should no longer be considered open. Such decisions become rules of property, and many titles may be injuriously affected by their change. Legislatures may alter or change their laws, without injury, as they affect the future only; but where courts vacillate and overrule their own decisions on the construction of statutes affecting the title to real property, their decisions are retrospective and may affect titles purchased on the faith of their stability. Doubtful questions on subjects of this nature, when once decided, should be considered no longer doubtful or subject to change. Parties should not be encouraged to speculate on a change of the law when the administrators of it is changed. Courts ought not to be compelled to bear the infliction of repeated arguments by obstinate litigants, challenging the justice of their well-considered and solemn judgments.
The decision of the Supreme Court of Michigan, in conformity with the opinion of this court twice pronounced on the same title, is hereupon
AFFIRMED WITH COSTS.